Title: Joseph Milligan to Thomas Jefferson, 20 November 1818
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear sir
            Georgetown
November 20th 1818
          
          I sent two complete copies of political Economy to you by post and I will on the 21st send you ten copies in boards to the care William F Gray in Fredericksburg
          I will anounce the work in the Intelligencer on the first day of December, I propose to send a young man to Norfolk Petersburg & Richmond & perhaps to Lynchburg to promote the circulation and sale of work If you could give me a letter to one of your friends in each of those places it might bring the business forward more speedily I do not wish to impose a task on you but if I do not now make a vigerous effort to push the work it will fall stillborn from the press
          I Sent you a little book on gardening thro post office which I trust reached you
          
            respectfully yours
            Joseph Milligan
          
        